SULLIVAN, Judge,
concurring.
I wholly subscribe to application of the principles enunciated in In Re S.R.I. (1992) Ind., 602 N.E.2d 1014, and Hood v. G.D.H. by Elliott (1992) Ind.App., 599 N.E.2d 237. However, I do not agree that we may correctly distinguish J.D. v. E.W. (1993) Ind.App., 610 N.E.2d 289, and T.R. v. A.W. by Pearson (1984) Ind.App., 470 N.E.2d 95. Although in those two cases the issue of paternity was fully litigated upon the merits, that fact was not determinative in the two decisions. Rather, those cases were founded upon the premise that although the child was not a party to the earlier paternity litigation, "the mother had represented the child's interests [and therefore] the mother and child were in privity." J.D v. E.W., 610 N.E.2d at 290. Because, in following and Hood, we hold to the contrary, I believe that our opinion would be more accurate if we declined to follow, rather than distinguished, J.D. and T.R.
In all other respects, I fully concur in the majority opinion.